DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
                                     Response to Amendment
	Claim 2 has been cancelled; claims 20 and 24 have been amended; claims 27-31 have been newly added; and claims 1 and 3-31 are currently pending. 

                                    Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIN (US 2015/0021789 A1, hereinafter “LIN”).

In regards to claim 24, LIN discloses (See, for example, Fig. 5) a microelectronic assembly, comprising:
a first substrate (200) having a bonding surface, the bonding surface of the first substrate having a planarized topography;
a first plurality of electrically conductive features (244) at the bonding surface of the first substrate (200);
a second substrate (100) having a bonding surface, the bonding surface of the second substrate (100) having a planarized topography and bonded to the bonding surface of the first substrate (200);
a second plurality of electrically conductive features (144) at the bonding surface of the second substrate (100) and bonded to the first plurality of electrically conductive features (244); and
one or more electrically conductive contact pads (124a) disposed within an insulating layer (126) of the second substrate (100) and below the bonding surface of the second substrate (100), the one or more electrically conductive contact pads (124a) disposed in an area different from the first plurality of electrically conductive features (244) and the second plurality of electrically conductive features (144), 
at least one metal layer (See, 400/430; and See also Par [0025]) disposed on an exposed outside surface of the first substrate (200), the metal layer configured for at least on of electromagnetic interference (EMI) protection and heat dissipation (“Through-substrate via (TSV) 400 is used to provide electrical connections and for heat dissipation …”, See Par [0025]). 


                                               Allowable Subject Matter

    
 Claims 1-23, and 25-30 are allowed over prior art of record.


                                        Response to Arguments
Applicant’s arguments with respect to the amendment in claim 24 has been considered and are addressed in the rejection stated above. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-270-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893